FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                                     TENTH CIRCUIT                     April 11, 2014

                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court
    STEVEN ORLANDO TITSWORTH,

                Plaintiff - Appellant,
    v.                                                   No. 13-7083
                                                (D.C. No. 6:13-CV-00390-JHP)
                                                       (E.D. Oklahoma)
    OKLAHOMA DEPARTMENT OF
    CORRECTIONS; JUSTIN JONES, DOC
    Director; JIM RABON, Sentence
    Administrator; MIKE MULLIN, Warden
    of Jess Dunn Correctional Center, MIKE
    OAKLEY, DOC attorney; RONALD
    ANDERSON, DOC; PAM CARTER, Jess
    Dunn Records Personnel,

                Defendants - Appellees.



                              ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BACHARACH, Circuit Judges.


         Since November 2001, Oklahoma has provided enhanced time credits,

which allow early release for prisoners that qualify. Okla. Stat. tit. 57, § 138


*
       All parties prefer not to have oral argument, and it would not significantly
aid in the decision. Thus, the Court will decide the appeal based on the briefs.
See Fed. R. App. P. 34(a)(2).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel. But
the order and judgment can be cited for its persuasive value.
(2001); see Dep’t of Corrections Policy OP-060211 § II(B) (2013). Mr. Steven

Titsworth, a former Oklahoma inmate, was not among these prisoners. Without

the credits, he completed his sentence on September 9, 2011.

      Mr. Titsworth contends that he was entitled to enhanced time credits and

that they would have allowed release almost a year earlier. Based on his

additional incarceration, he sued on August 28, 2013, invoking 42 U.S.C. § 1983

and seeking damages. The district court held that: (1) the Eleventh Amendment

precluded suit against the Oklahoma Department of Corrections and the assertion

of the official-capacity claims, and (2) the personal-capacity claims were

untimely.

      Because Mr. Titsworth is appearing pro se, we liberally construe his

filings. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). But a liberal

construction cannot save Mr. Titsworth’s legally defective complaint. Thus, we

affirm.

I.    Eleventh Amendment

      The district court held that the Eleventh Amendment precluded a suit for

damages against: (1) the Oklahoma Department of Corrections, and (2) the

individual defendants in their official capacities. Mr. Titsworth concedes this

part of the ruling, and we too conclude that the Eleventh Amendment precludes

suit against the Department and the official-capacity claims against the individual

defendants. See, e.g., Edelman v. Jordan, 415 U.S. 651, 663 (1974); Eastwood v.

Dep’t of Corr. Of Okla., 846 F.2d 627, 631-32 (10th Cir. 1988).

                                         2
II.   Statute of Limitations

      The personal-capacity claims are time-barred.

      For these claims, we apply Oklahoma’s two-year period of limitations.

See, e.g., McCarty v. Gilchrist, 646 F.3d 1281, 1289 (10th Cir. 2011). On appeal,

Mr. Titsworth focuses solely on his § 1983 claim involving false imprisonment.

To determine when this claim accrued, we look to federal law. See Wallace v.

Kato, 549 U.S. 384, 388 (2007). Under federal law, the false imprisonment claim

accrued when the false imprisonment ended. Id. at 389.

      Mr. Titsworth contends that the false imprisonment ended when he was

released from prison (September 9, 2011). Appellant Br. at 4 (citing Wallace v.

Kato, 549 U.S. 384, 389 (2007)). We disagree. Mr. Titsworth’s continued

incarceration would not have constituted “false imprisonment” if it had been

based on legal process. See Wallace v. Kato, 549 U.S. at 389-90. The continued

incarceration was based on legal process, and that legal process had preceded the

suit by more than two years.

      To determine when the legal process existed, we consider the nature of Mr.

Titsworth’s allegation. Mr. Titsworth alleges that he did not obtain credits that

would have shortened his confinement. Thus, we must consider when Mr.

Titsworth obtained “legal process” for his confinement after the alleged denial of

credits. That process took place, at the latest, by February 11, 2011.

      Before then, Mr. Titsworth had challenged the denial of credits through

habeas proceedings. The district court rejected the habeas claim on timeliness

                                         3
grounds, and we too concluded that the appeal was late. Titsworth v. Mullin, 415

F. App’x 50, 56 (10th Cir. 2011). Thus, we dismissed the appeal on February 11,

2011. Id. Our consideration of the appeal constituted “legal process” on the

legality of the confinement after the denial of credits. Thus, even if the

imprisonment had earlier been wrongful, it was indisputably based on legal

process once we considered Mr. Titsworth’s habeas claim regarding the denial of

credits.

       With that legal process, the limitations period ended (at the latest) two

years later (February 11, 2013). But Mr. Titsworth waited until August 28, 2013,

to sue. In these circumstances, the personal-capacity claims are time-barred, and

the district court correctly dismissed these claims.

III.   Conclusion

       We affirm.

                                       Entered for the Court



                                       Robert E. Bacharach
                                       Circuit Judge




                                          4